PER CURIAM.
This is an appeal from a default final judgment and an order denying the appellants’ motion to vacate default and motion for rehearing. Given the record evidence that the appellants established excusable neglect, due diligence upon discovery of *579the default and a meritorious defense to this suit, we conclude that the trial court abused its discretion in refusing to set aside the default final judgment. See Andrade v. Andrade, 720 So.2d 551, 552 (Fla. 4th DCA 1998); Shaker Lakes Apts. Co. v. Dolinger, 714 So.2d 1040, 1042 (Fla. 1st DCA 1998); Atlantic Asphalt & Equip. Co., Inc. v. Mairena, 578 So.2d 292, 293 (Fla. 3d DCA 1991); Ponderosa, Inc. v. Stephens, 539 So.2d 1162, 1163 (Fla. 2d DCA 1989); B.C. Builders Supply Co., Inc. v. Maldonado, 405 So.2d 1345, 1347 (Fla. 3d DCA 1981). Accordingly, we reverse and remand for further proceedings on the merits.
Reversed.